Citation Nr: 9913494	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-32 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to June 
1951.

In April 1997, the Board denied the veteran's claim for 
service connection for duodenal ulcer disease.  In July 1997, 
the veteran's motion for reconsideration was also denied. 

This appeal now arises from an August 1997 RO rating action 
which found that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for a duodenal ulcer.  

The file contains a transcript of the veteran's February 1999 
video conference hearing.


FINDINGS OF FACT

1.  In April 1997, the Board denied the veteran's claim for 
service connection for duodenal ulcer disease.  
Reconsideration was denied in July 1979.  By decision of 
August 1997, the RO found that the veteran had not submitted 
new and material evidence sufficient to reopen his previously 
denied claim for service connection for duodenal ulcer 
disease. 

2.  Since the April 1997 Board decision, new and material 
evidence has been associated with the claims folder which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.




CONCLUSION OF LAW

The evidence submitted since the April 1997 Board denial of 
service connection for duodenal ulcer disease is new and 
material; thus, the claim for service connection is reopened.  
38 U.S.C.A. §§ 1110, 5107, 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.156(a), 20.1104 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence which was of record at the time of the Board's 
April 1997 decision denying service connection for duodenal 
ulcer disease can be summarized briefly.  

Records on file indicate that most of the veteran's service 
medical records were apparently destroyed by fire at the 
National Personnel Records Center (NPRC).  The only available 
records are Morning Reports from the veteran's unit and the 
veteran's June 1951 examination prior to separation from 
service.  A review of the Morning Reports revealed that the 
veteran was hospitalized from April 25, 1951, to May 29, 
1951, at USAH Camp McCoy.  In connection with the veteran's 
examination for separation from service, he denied a current 
or past history of stomach or intestinal trouble.  He did 
indicate that a brother or sister had a history of stomach 
trouble.  The report of the June 1951 examination prior to 
separation indicated that the veteran's abdomen and viscera 
were evaluated as normal and that the veteran weighed 145 
pounds.  The examination report form contains notes to the 
effect that the veteran had a history of stomach ulcer and 
that hospital records showed a diagnosis of a duodenal ulcer 
that existed prior to service and was not aggravated by 
service.  The notes also showed that the veteran had no 
present complaints or symptoms referable to the 
gastrointestinal tract.

Post service medical records reveal that the veteran was 
hospitalized at the Camden Clarke Memorial Hospital for 
complaints of ulcer in September 1966.  The first diagnoses 
were gastrointestinal bleeding and gastritis.  A gastroscopy 
report indicated that there was no evidence of ulceration or 
site of active bleeding encountered.  Records show that the 
veteran was again hospitalized at Camden Clarke with 
complaints of ulcer problems in March 1972.  The summary 
included gastroesophageal reflux without definite hiatus 
hernia and moderately deformed duodenal bulb from old peptic 
ulcer without evidence of activity or recurrence.

Records from Camden Clarke Memorial Hospital show that the 
veteran was admitted in March 1986 with complaints of 
abdominal pain.  The principal diagnosis was chronic 
cholecystitis with cholelithiasis.

Nursing and physician's notes show that the veteran had 
private treatment from October 1983 through October 1994. 
Complaints included "gas" pressure on the chest and back 
(October 1983); a gall bladder attack (April 1984); general 
abdominal pain and bloating (February 1990); and questionable 
gas pain in the upper back (October 1990).

Statements from the veteran, his brother, his sister, and a 
childhood friend were added to the claims file in July 1994.  
Essentially, these statements indicated that the veteran was 
never heard to have been complaining of a problem with his 
stomach until he returned from service in 1951.  The veteran 
specifically reported that he was first diagnosed with a 
stomach ulcer while in the army, that he never had any 
related problems before he went into service, and that he has 
had treatment for an ulcer condition since service.   

In August 1994 the veteran submitted his claim for service 
connection for ulcers.

In a September 1994 letter, chiropractic physician W. Z. 
Johnson provided a record of his history of treating the 
veteran from April 1977 through April 1994.  This record 
notes that the veteran was treated for complaints of stomach 
pain and discomfort diagnosed as gastric ulcer in October 
1990.  Dr. Johnson noted that the veteran was suffering from 
a chronic mechanically unstable spine and chronic gastric 
intestinal irritation (ulcers and gastric) which undoubtedly 
went all the way back to his  years of military service. 

On VA examination in September 1994, it was noted that the 
veteran had a history of stomach ulcers since 1951.  
Subjective complaints included pain off and on over the years 
with no symptoms in the past eight to ten months.  Objective 
findings revealed no vomiting, nausea, hematemesis, or 
melena.  An upper GI series was within normal limits.  The 
diagnosis was gastric ulcer by history and no evidence of any 
ulcer at this time.

In a January 1995 decision, the RO denied the veteran's claim 
for service connection for ulcers, and the veteran appealed.

During his January 1996 RO hearing, the veteran testified 
that his stomach problems began during service.  He stated 
that he was shocked when he was told that he had ulcers.  The 
veteran testified that he was hospitalized in the spring of 
1951 for 30 days, that he lost weight and got weak, that he 
was discharged, and that he has had problems with ulcers ever 
since then.  He reported that he never had problems prior to 
service and that he never told his inservice physicians that 
his ulcer problems predated service.  The veteran noted that 
he was hospitalized for bleeding ulcers at the City Hospital 
(called Camden Clarke Memorial) in Parkersburg, West Virginia 
within a few weeks after separation.  He testified that he 
was first treated by a Dr. William Yeager and then later by a 
Dr. F. L. Blair. The veteran's service representative 
indicated that there was no evidence to show that the veteran 
had an ulcer condition prior to service.

With the above information on file, the Board denied the 
veteran's claim for service connection for a duodenal ulcer 
in April 1997.  In the decision, it was noted that the 
veteran did not show any evidence indicating that he had a 
current ulcer condition. Since the April 1997 denial, the 
evidence listed below has been added to the claims file.

In May 1997, the veteran submitted records showing ongoing 
treatment at Parkersburg Medical Associates dated in January 
and April 1997.  These records include partially illegible 
notes that appear to be "acid ulcer", "gas stomach", and 
"sour stomach".

In a May 1997 statement, the veteran pointed out that the 
April 1997 decision included a factual error regarding his 
history of duodenal ulcer.    

In November 1997, records were submitted from the Cleveland 
Clinic which indicate that the veteran was treated for 
problems including an old duodenal ulcer and probable 
functional gastrointestinal disorder in May and June 1965.  
Under details of the veteran's complaints it was noted that a 
duodenal ulcer was found while in the service in 1951.  

A November 1997 note from Paul Modie, M.D., indicated that he 
has treated the veteran for duodenal ulcer which is inactive 
at this time.

In July 1998, the veteran submitted statements from 
nurses/office workers of the now-deceased physician from whom 
the veteran sought treatment in the 1950s.  In a July 1998 
statement, P. Kester noted that she worked for the veteran's 
private physician Dr. W. R. Yeager since 1946 and that the 
veteran had not visited their office prior to 1951.  She 
stated that after 1951, the veteran was treated for an ulcer.   
In a July 1998 statement, E. Snider stated that the veteran 
was treated at the office of Dr. Yeager for a duodenal ulcer 
from 1952 until Dr. Yeager retired.  E. Snider noted that the 
veteran's medical records were turned over to Dr. F. L. Blair 
(also deceased) who occupied the same office.  Thereafter, 
the veteran sought treatment from Dr. Modie.  In a third 
statement, K. Van Fossen stated that she was a nurse in Dr. 
Yeager's office when the veteran came in for treatment of his 
ulcer condition.  She noted a date (now crossed out and 
rewritten illegibly) at about which time the veteran made 
many visits for treatment until Dr. Yeager retired.

During his February 1999 video conference hearing, the 
veteran and his service representative argued that the 
veteran had submitted new and material evidence sufficient to 
reopen his claim for service connection for a duodenal ulcer.  
They also contend that the veteran currently suffers from an 
ulcer condition first diagnosed during service which did not 
exist prior to service. 


II.  Analysis

The veteran has argued that service connection should be 
granted for a duodenal ulcer disorder.  However, as already 
noted, this is not the first time that such a claim has been 
made.  A claim of entitlement to service connection for 
duodenal ulcer disease was considered and denied by the RO in 
January 1995 and by the Board in April 1997.  The Board 
decision is final and the claim may not be considered on the 
same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1104.  In other words, provisions of governing statutes 
and regulations preclude a full review of the veteran's claim 
on the merits until after analyzing the question of whether 
it ought to be reopened.

A previously and finally disallowed claim may be reopened 
only when "new and material evidence" has been submitted with 
respect to that claim since the last final decision on the 
claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. 
Brown, 9 Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 
140, 145 (1991).  The issue of new and material evidence must 
be addressed in the first instance by the Board because it 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet.App. 
1 (1995).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in this regard is irrelevant. Id.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted. Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet.App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet.App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  
"New" evidence is that which is not "merely cumulative" of 
other evidence in the record. Ibid.  This is done by 
comparing newly received evidence with the evidence 
previously of record.  If new evidence is found, the Board 
must then determine whether or not the new evidence is 
material.  Evidence is "material" when it bears directly and 
substantially upon the specific matter under consideration 
and when it, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See also Hodge v. West, No. 98-7017 
(Fed. Cir. Sept. 16, 1998) and Evans v. Brown, 9 Vet.App. 273 
(1996).  It should also be pointed out that, in determining 
whether evidence is material, "credibility of the evidence 
must be presumed."  Justus v. Principi, 3 Vet.App. 510, 513 
(1992).  Second, if it is determined that the evidence is new 
and material, the Board must reopen the veteran's claim and 
evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet.App. 
181, 185 (1992).

Using these guidelines, the Board has reviewed the additional 
evidence that has been associated with the claims folder 
since the April 1997 denial of service connection.  The new 
evidence includes: statements from the veteran, his 
representative, and his wife; statements from nurses/office 
workers who worked for a now-deceased physician who treated 
the veteran after he left service in 1951; records showing 
treatment for gastrointestinal complaints by the Parkersburg 
Medical Associates in January and April 1997; records from 
the Cleveland Clinic showing treatment in May and June 1965; 
a statement from the veteran's private physician, Dr. Modie; 
and a transcript of the veteran's February 1999 video 
conference hearing.

The Board finds that the veteran has submitted new and 
material evidence.  The records from the Parkersburg Medical 
Associates and the statement from Dr. Modie show that the 
veteran currently has an ongoing ulcer disorder which may or 
may not be inactive at present.  Statements from the 
nurses/office workers working for the doctor who treated the 
veteran in 1951 are also new and material in that they cast 
doubt on the inservice record that identified the veteran's 
ulcer condition as existing prior to service.  The Board also 
notes that the new statements from the veteran reveal that 
the Board erred in stating in the April 1997 decision that 
the veteran reported "yes" to whether he had stomach 
trouble on his separation examination, although this error is 
not significant as there is no dispute that the veteran was 
treated for duodenal ulcer disease during service.  
Accordingly, the Board concludes that new and material 
evidence has been submitted for the purpose of reopening the 
veteran's claim for service connection for a duodenal ulcer.


ORDER

As new and material evidence to reopen the claim for service 
connection for a duodenal ulcer condition has been submitted, 
the claim is reopened and the appeal is allowed to this 
extent.  


REMAND

In light of the reopening of the claim to establish service 
connection for duodenal ulcer disease, the RO must re-review 
this claim, now on a de novo basis.

This case is REMANDED to the RO for the following:

1.  The RO should appropriately contact 
the veteran and request the names, 
addresses and approximate dates of 
treatment of all health care providers 
who have treated him for duodenal ulcer 
disease since April 1997.  After 
obtaining any necessary authorizations, 
the RO should obtain copies of all 
medical records pertinent to the veteran 
from the identified providers.  Records 
from any identified VA facility should 
also be obtained.  All records obtained 
should be associated with the claims 
folder.

2.  The veteran should be scheduled for 
an appropriate VA examination in order to 
determine the presence and, if present, 
the severity of duodenal ulcer disease.  
All indicated studies should be obtained.  
The veteran's history should be recorded 
in detail.  The examiner should express 
an opinion as to the medical probability 
that the veteran has chronic duodenal 
ulcer disease.  The claims folder should 
be reviewed by the examiner in connection 
with the examination.

3.  The RO should reconsider the issue of 
service connection for duodenal ulcer 
disease, first determining whether the 
veteran has submitted a well-grounded 
claim.  If the benefit sought on appeal 
is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

